DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Spanheimer on 7/28/21.

The application has been amended as follows: 

Claim 22, line 1, “The locking assembly of claim 5” has been changed to ---The locking assembly of claim 1---.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1 is the inclusion of a locking button comprising a button rear surface and a slot defined on the button rear surface, the button rear surface being generally planar, the locking button being positioned such that the button rear surface is generally parallel to and facing a rung front surface, the locking button being rotatable with respect to the rung front surface about a rotational axis, between a locked   The prior art of record fails to teach or suggest the claimed combination of features absent the applicant’s own disclosure.
The primary reason for the allowance of claim 18 is the inclusion a locking button engageable with a front surface of a rung of the plurality of rungs, the locking button comprising a button rear surface and a slot defined on the button rear surface, the button rear surface being generally planar, the locking button being positionable against the rung front surface such that the locking button is generally parallel to and facing the rung front surface the locking pin axis being generally perpendicular to the rotational axis, and a connector pin extending in a direction parallel to the rotational axis, the connector pin comprising a first pin end and a second pin end opposite the first pin end, the second pin end received at the slot and connecting the locking button to the locking pin such that rotation of the locking button about the rotational axis slides the locking pin about the locking pin axis. The prior art of record fails to teach or suggest the claimed combination of features absent the applicant’s own disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571 272 7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CANDACE L BRADFORD/Examiner, Art Unit 3634